UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7700


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAPLIN CURETON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:03-cr-00134-GCM-1)


Submitted:    November 17, 2009            Decided:   November 25, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Japlin Cureton, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Japlin   Cureton   appeals   the     district    court’s     order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we     affirm    for   the

reasons stated by the district court.           United States v. Cureton,

No. 3:03-cr-00134-GCM-1 (W.D.N.C. Sept. 4, 2009).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before     the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      2